Title: To Thomas Jefferson from Moustier, 9 October 1787
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



à Paris le 9. 8bre. 1787.

Le Cte. de Moustier conservera pretieusement le billet que Monsieur Jefferson lui a fait l’honneur de lui adresser ce matin, afin de s’en servir comme de souvenir des sentimens de Monsieur Jefferson à son egard. Il tachera de remplir en Amerique l’espoir qu’il a bien voulu former de lui et il peut l’assurer que personne en France et depuis plus longtems que lui, n’a formé de desirs plus ardens et plus sinceres pour la prosperité des Etats Unis, qu’il est persuadé qui depend beaucoup de celle d’un Pays qui doit avoir les raports les plus constans avec les Etats Unis après avoir eû ceux qui etoient les plus critiques. Le Comte de Moustier prie Monsieur Jefferson d’etre convaincu de sa vive reconnoissance ainsi que des sentimens d’estime et d’attachement qu’il lui a voués et qu’il se trouvera bien heureux de pouvoir cultiver dans le nouveau monde comme dans l’ancien.
